DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-15 are under consideration. 
Claims 16-17 were withdrawn in the Official Action of April 6, 2020. 
New claim 18 is presented by applicant.  Newly submitted claim 18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 18 is directed to a method whereas claims 1-15 are directed to a product. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The invention lack unity of invention because even though the inventions of these groups require the technical feature of the composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of United States Patent Application Publication No. 2005/0089620 (BIALEK) as outlined below. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2005/0089620 (BIALEK). 
Claim 1 recites that solid creamy alimentary formulation based on olive oil comprising olive oil in an amount comprised between 50 and 90% by weight, fat of vegetable origin between 5 and 50% by weight, water between 0 and 25% by weight, emulsifying agents between 0.2 and 1.2% by weight, vegetable fibers for alimentary use between 0.2 and 1.5% by weight, organic acid for alimentary use between 0.01 and 0.15% by weight. In [0038], it is taught that the cheese suitable for use in this invention can be skim, part skim or full fat cheese. Typical non-limiting examples of the types of cheese (including processed cheese) suitable for use in this invention include gouda, edam, leyden, cheddar, goat, chesire, stilton, mozzarella, cream cheese, brie, feta, tilsit, mixtures thereof and the like. This is a solid creamy alimentary product.
For purposes of showing what BIALEK teaches, a table is provided below. A further explanation of BIALEK follows the table. 
Claim 1 
United States Patent Publication No. 2005/0089620 (BIALEK)
Olive oil in an amount comprised between 50 and 90% by weight
BIALEK teaches an emulsion [0016] with olive oil [0019].  The oil is in an amount of 7.5 to 85%.  
Fat of vegetable origin between 5 and 50% by weight
Additional oils/fats that can be added with the olive oil include palm, sunflower, and avocado oils [0019].  It would have been obvious to one skilled in the art to vary the amount of these oils so long as the amounts fall within the 7.5 to 85% taught in [0020]. 

The amount of 0 and 25% by weight of water indicates that water is optional (i.e., zero). Nevertheless, it is noted that water is present [0024]. It would have been obvious to one skilled in the art to add water based on remaining amounts and desired taste and consistency of the product [0004] and [0018].
Emulsifying agents between 0.2 and 1.2% by weight
An emulsifier employed in the edible emulsion of this invention is typically from about 0.1 to about 10.0% [0027].  This overlaps the claimed amount of emulsifier. 
Vegetable fibers for alimentary use between 0.2 and 1.5%  by weight  
Fibers are present in an amount of 0.5 to 9.0% [0025]. This overlaps the claimed amount. 
Organic acid for alimentary acid between 0.01 and 0.15%
Lactic acid can be present in amounts of 0.1 -0.22 [0031], [0032], [0046]. These amounts overlap claimed amounts.


BIALEK teaches an emulsion [0016] with olive oil [0019].  The oil is in an amount of 7.5 to 85%.  This overlaps the claimed range. Additional oils/fats that can be added with the olive oil include palm, sunflower, and avocado oils [0019].  It would have been obvious to one skilled in the art to vary the amount of these oils so long as the amounts fall within the 7.5 to 85% taught in [0020]. 
The amount of 0 and 25% by weight of water indicates that water is optional (i.e., zero). Nevertheless, it is noted that water is present [0024]. It would have been obvious to one skilled in the art to add water based on remaining amounts and desired taste and consistency of the product [0004] and [0018].
Fibers are present in an amount of 0.5 to 9.0% [0025]. This overlaps the claimed amount. 
Emulsifiers are added in an amount of 0.1 to about 10.0% [0027]. 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 2 recites additionally comprising salt in an amount comprised between 0.1 and 1.2% by weight.  Paragraph [0034] recites salt can be optionally added and added in amounts up to 2.5% [0046]. Claim 2 also recites that the composition is a solid creamy formulation. BIALEK teaches that the emulsion can also be used to make cheese [0038].  This is a solid creamy product. Thus, it would have been obvious to use the formulations of BIALEK to product solid creamy products. 

Claim 8 recites that citric acid is present.  BIALEK teaches adding citric acid at [0036]. 


BIALEK teaches an emulsion with olive oil [0019], [0020].  The oil is in an amount of 7.5 to 85%.   Additional oils/fats that can be added with the olive oil include palm, sunflower, and avocado oils see claim 3 of BIALEK and [020].    However,  in [0018],  it is taught that the texture and sensorial properties associated with full fat products means that food products made with the edible emulsions of the present invention unexpectedly have viscosities and mouthfeels consistent with full fat products wherein food products made according to this invention have excellent mouthfeel, are not sticky or tacky as is the case with food products having starch, and breakdown and dissipate in the mouth in a time and manner similar to that of full fat products.  In this regard, it would have been obvious to vary the amount of based in desired cosnistnecy and mouthfeel.  Water is present [0024].  BIALEK does not specify a particular amount.  However, as noted above, the amount of oil used in the edible emulsion of BIALEK can be up to 85 weight percent of the total weight of the edible emulsion [0023] and BIALEK also teaches fibers are present in an amount of 0.5 to 9.0% [0025]. Emulsifiers are added in an amount of 0.1 to about 10.0% [0027]. Lactic can be acid in amounts of 0.1 -0.22 [0046].   In view of these passages, it would have been obvious to vary the amount of water and clearly BIALEK teaches an amount of water that overlaps the claimed amount of 0 to 25%. Indeed, it would have been obvious to one skilled in the art to add water based on remaining amounts and desired taste and consistency of the product [0004], [0018].  Emulsifiers are added in an amount of about 0.1 to about 10.0% [0027].  Thus, this encompasses the claimed amount.  Fibers are present in an amount of about 0.5 to 9.0% [0025]. It is considered that about 0.5 encompasses 0.4.  Lactic can be acid in amounts of 0.1 -0.22 [0046].   This overlaps the claimed amount. 


Claim 10 recites that an amount of salt comprised between 0.8 and 1.2% by weight. Paragraph [0034] recites salt can be optionally added and added in amounts up to 2.5% [0046]. This encompasses that claimed

Claim 11 recites that the is olive oil is in an amount comprised between 78 and 81% by weight, fat of vegetable origin between 17 and 19% by weight, water between 0.2 and 1% by weight, emulsifying agent between 1.0 and 1.2% by weight, vegetable fibers for alimentary use between 0.9 and 1.2% by weight, organic acid for alimentary use between 0.01 and 0.05% by weight. BIALEK teaches an emulsion [0016] with olive oil [0019].  The oil is in an amount of 7.5 to 85%.  Additional oils/fats that can be added with the olive oil include palm, sunflower, and avocado oils [0019].  It would have been obvious to one skilled in the art to vary the amount of these oils based on the desired consistency and mouthfeel of the product [0018]. . Water is present [0024]. It would have been obvious to one skilled in the art to add water based on remaining amounts and desired taste and consistency of the product [0004] and [0018]. Fibers are present in an amount of about 0.5 to 9.0% [0025]. Emulsifiers are added in an amount of 0.5 to about 8.0% [0027].  The amounts for the fibers and emulsifiers taught by BIALEK encompass those claimed.  
BIALEK teaches that acidulants are required to adjust the pH [0031].  Thus, it would have been obvious to vary the amount acids based on the desired pH.  This includes the claimed amount of 0.01 and 0.05% by weight. 



Claim 13 recites that olive oil is in an amount comprised between 83 and 86% by weight, fat of vegetable origin between 18 and 21% by weight, water between 13 and 14% by weight, emulsifying agent between 0.8 and 1.1% by weight, vegetable fibers for alimentary use between 0.4 and 0.6% and 0.0-.11 % acid.
BIALEK teaches an emulsion [0016] with olive oil [0019].  The oil is in an amount of 7.5 to 85%.  Additional oils/fats that can be added with the olive oil include palm, sunflower, and avocado oils [0019].  It would have been obvious to one skilled in the art to vary the amount of these oils based o the desired consistency [0018]. Water is present [0024]. It would have been obvious to one skilled in the art to add water based on remaining amounts and desired taste and consistency of the product [0004] and [0018]. Fibers are present in an amount of about 0.5 to 9.0% [0025]. Emulsifiers are added in an amount of 0.5 to about 8.0% [0027]. Lactic can be acid in amounts of 0.1 -0.22 [0046].   BIALEK teaches amounts that encompass or overlaps those claimed.  However, it would have been obvious to vary these amounts based on the desired use as edible emulsions are used as a base for many types of food products. 

Claim 14 recites that the composition comprises an amount of salt comprised between 0.9 and 1.1% by weight.  Paragraph [0034] recites salt can be optionally added and added in amounts up to 2.5% [0046].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIALEK as applied to claims 1-2, 8-14 above, and further in view of United States Patent No. 2012/0100276 (ESTEVE).
Claim 3 recites that cocoa butter is used as a fat. BIALEK teaches 
. 

Claims 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIALEK as applied to claims 1-2, 8-14  above, and further in view of United States Patent Application No. 2013/0129881 (REUSCHER).
Claim 4 recites that lecithin is used as an emulsifier. Claim 6 recite that cylcodextrin is added to the composition. 

Claim 7 recites that α-cyclodextrin is added to the composition and depends on claim 6. 
BIALEK is silent as using lecithin and α-cyclodextrin. 
REUSCHER teaches that cyclodextrins may be combined to form a mix such that the volume of the mix may be increased by a volume-creating step such as whipping and/or beating [0013].  The cyclodextrin is preferably α-cyclodextrin.  Emulsifiers can be used in emulsions emulsifiers to employed for their known functions (i.e., a substance that stabilizes an emulsion, in particular a food additive used to stabilize processed foods) [0047]. In [0048], lecithin is cited as an emulsifier that can be used. 
It would have been obvious to add α-cyclodextrin and lecithin to BIALEK to help provide a volume-creating effect and stabilize the emulsion.  


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIALEK and REUSCHER as applied to claims 4  above, and further in view of Sunflower Lecithin Health Benefits, accessed at https://www.realrawfood.com/sunflower-lecithin-health-benefits, Real Raw Food, Nov 14, 2011 (SUNFLOWER).
Claim 5 recites that the lecithin is a sunflower lecithin. 
BIALEK is silent as to using sunflower lecithin.  However, SUNFLOWER teaches that sunflower lecithin has a favorable phospholipid profile over regular lecithin from soybeans. 
Thus, it would have been obvious to one skilled in the art to use sunflower lecithin in view of the lecithins favorable phospholipid profile. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIALEK as applied to claims 1-2, 8-14  above, and further in view of BIALEK, ESTEVE, REUSCHER, and SUNFLOWER.
BIALEK, ESTEVE, REUSCHER and SUNFLOWER are cited for the reasons noted above.
Claim 15 recites that the composition comprises 70.6% by weight of olive oil, 16.3% by weight of cocoa butter, 12% by weight of water, 0.5% by weight of fluid sunflower lecithin, 0.5% by weight of α-cyclodextrin, and 0.10% by weight of citric acid.
In view of BIALEK, ESTEVE, REUSCHER and SUNFLOWER teachings that it is desirable to add olive oil, citric acid, water (BIALEK), cocoa butter (ESTEVE), α-cyclodextrin, lecithin (REUSCH) and particularly sunflower lecithin (SUNFLOWER), it would have been obvious to provide such a composition and optimize the amounts based on their desired attributes.  This is evidenced by the characterization of the examples in the present specification. Examples 1-7 each discuss “optimizing” these amounts. Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v.Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 

Response to Arguments
Applicant’s amendments to the claims overcome the claim objections and rejections under 35 USC 112. 
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive regarding the obviousness rejection.  
The Applicant argues that that BIALEK does not disclose any single embodiment or a formulation where all the components of Amended Claim 1 of the instant application are disclosed at the same time with amounts that fall within or overlap with the claimed amounts of the corresponding components.
However, the issue is not whether the claimed invention is anticipated in view of BIALEK but whether a composition would be obvious.  While BIALEK does not provide an example with the all the 
The Applicant also argues that that even if BIALEK separately discloses the components of the claimed formulation, it does not disclose a formulation wherein all the components of the formulation and their amounts overlap with those of the formulation of Amended Claim 1.  In support of this position, the applicant cites to Amended Claim 1 of the present application where water can be optional.  The applicant argues that BIALEK teaches that water is present in its disclosed formulation.
However, amended claim 1 allows for up to 25% of water to be added to the composition. As discussed BIALEK does teach that the product can be an emulsion comprising water, oil and other ingredients [0020].  The amount of oil used in the edible emulsion of BIALEK can be up to 85 weight percent of the total weight of the edible emulsion [0023].  Thus, when maximum amounts of oil are used, at most 15% or more of water can be added and that is before the presence of additional ingredients are taken into consideration,  Indeed, BIALEK teaches fibers are present in an amount of 0.5 to 9.0% [0025]. Emulsifiers are added in an amount of 0.5 to about 8.0% [0027]. Lactic can be acid in amounts of 0.1 -0.22 [0031, [0032] and [0046].   In view of these passages, it would have been obvious to vary the amount of water and clearly BIALEK teaches an amount of water that overlaps the claimed amount of 0 to 25%. 
The applicant also argues that claim 1 discloses that emulsifying agents can be present in an amount of 0.2% by weight in contrast to BIALEK’s disclosed range of 0.5 - 8%. 
However, this fails to take the overall teachings of BIALEK into consideration and full scope of claim 1 into consideration.   BIALEK teaches at [0027] that 0.1 to 10% by weight of the emulsion can contain an emulsifier. This overlaps the claimed amount of emulsifying agents (i.e., between 0.2 and 1.2% by weight). 

However, this amount taught by BIALEK still overlaps the claimed amount of fibers in claim 1 (i.e., 0.2 and 1.5% by weight). 
The applicant also argues that amended claim 1 further discloses that an organic acid can be present in an amount of 0.01% by weight, and BIALEK discloses that lactic acid is present in amounts of 0.1 - 0.22%.
Applicant does not acknowledged the full scope of claim or the overall teachings of BIALEK.  BIALEK still teaches an amount of fibers that overlap those in claim 1 (i.e., 0.2 and 1.5% by weight). 
The Applicant also argues that submits that Amended Claim 1 and BIALEK disclose formulations of two different physical states i.e. solid and liquid and that BIALEK only discloses formulations of two different physical states i.e. solid and liquid emulsion.  In this regard, it is argued that the main feature of the alimentary formulation of the instant application is that the formulation is solid and creamy.
However, BIALEK teaches that the emulsion can also be used to make cheese [0038].  In [0038], it is taught that the cheese suitable for use in this invention can be skim, part skim or full fat cheese. Typical non-limiting examples of the types of cheese (including processed cheese) suitable for use in this invention include gouda, edam, leyden, cheddar, goat, chesire, stilton, mozzarella, cream cheese, brie, feta, tilsit, mixtures thereof and the like. This is a soldi creamy alimentary product.
This is a solid creamy product. 
The applicant also argues that the rejections of Esteve and are improper as the fail to overcome the deficiencies of BIALEK discussed above.
However, BIALEK is proper for the reasons noted above. 

Relevant Prior Art Not Relied Upon
WO 02/096211

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799